PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/940,999
Filing Date: 30 Mar 2018
Appellant(s): Chen et al.



__________________
Joseph Su
Reg. No. 69761
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/30/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claims 15, 16, and 18 being rejected under 35 U.S.C. 102(a)(l)/((a)2) as being anticipated by Kurtz (US 20160033757 A1)
Regarding claims 15, 16, and 18, appellant/s argue,
In regard to the features “classifying the light valve according to the brightness on the image plan...; and assembling the light valve and the aperture stop to form the projection apparatus” recited in claim 15, in the Final Office Action dated on September 30, 2019, the Office asserted that “Kurtz teaches manufacturing method of a projection apparatus comprising: ...classifying the light valve according to the brightness on the image plane ([0034], [0036], [0037]-[0043], [0045], [0048]-[0050], [0052]-[0058]); selecting an aperture stop with a size corresponding to classification of the light valve ([0055]); and assembling the light valve and the aperture stop to form the projection apparatus ([0055], [0060])” in page 3. However, Kurtz throughout the entire disclosure thereof merely discloses an optical system and the embodiments of the optical system. Kurtz does not disclose how a projection apparatus is manufactured when there are different groups of DMDs or different classes of light valves to be determined so as to be assembled with an aperture stop of a corresponding size into the projection apparatus, so that the resulting projection apparatus can be insured to provide a high image contrast even if there are production tolerances among the components used. Thus, at least the technical steps of “classifying the light valve...” and “assembling the light valve and the aperture stop to form the projection apparatus” as recited in claim 15 are not disclosed by Kurtz, and the rejection reasons do not satisfy the above 
Examiner respectfully disagrees.  Kurtz is a publication of a patent application which is later issued as U.S. Patent US 9,915,820 B2; hence Kurtz teaches how to make and use a projector optimized for modulator diffraction effect.  Furthermore, Kurtz specifically teaches bench-test and collect experimental measurements of DMD devices to determine diffraction patterns ([0034], [0040]-[0042]) and to sort the DMD devices by diffraction characteristics ([0052]-[0054]).  Contrast and light collection efficiency data are collected for different aperture size ([0043]-[0048]).  Kurtz then teaches choosing the aperture size to prioritize collection efficiency or contrast with respect to the measured diffraction characteristics of the sorted DMD devices ([0050], [0055]).  Clearly, Kurtz teaches sorting or classifying the DMD devices, i.e., light valves.  Furthermore, Kurtz specifically teaches putting together the DMD (70, 150r/g/b) and aperture stop (85, 180) in a projection system (Fig. 1, 2, and 3b). 

Secondly, appellant/s also argue, 
In regard to the feature “a class of the light valve corresponding to a brightness range having greater brightness corresponds to an aperture stop having a smaller aperture''’ as recited in claim 15, in page 5 of the Final Office Action dated on September 30, 2019, the Office cited Fig. 7c and paragraphs [0037, 0039, 0043, 0048, 0055, 0058] of Kurtz and asserted that Kurtz teaches matching a DMD with aperture stop where off-state brightness is optimized for contrast and efficiency. However, according to the these paragraphs, Kurtz merely teaches that the light 
Since Kurtz does not teach classifying the DMD element according to the OFF-state brightness on the image plane, it is further deemed that Kurtz also does not teach a class of the light valve corresponding to a brightness range having greater brightness corresponds to an aperture stop having a smaller aperture. Accordingly, it is proper to submit that Kurtz fails to render the feature “a class of the light valve corresponding to a brightness range having greater brightness corresponds to an 
Examiner respectfully disagrees.  Claim 15 on appeal does not recite “a class of the light valve corresponding to a brightness range having greater brightness corresponds to an aperture stop having a smaller aperture.”  An After Final Amendment, filed on 11/29/2019, amended claim 15 to include the above claim language containing claim limitation/s of claim 17 and cancelled claim 17.  The 11/29/2019 After Final Amendment was not entered.  Appellant/s’ argument/s with respect the claim limitation/s of the above claim language are addressed in the following section (c) with respect to Claim 17 under 35 U.S.C. 103 as being unpatentable over Kurtz (US 20160033757 A1) in view of Kojima (US 20130038846 A1).

Claims 1-5, 7-12, and 14 being rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20130038846 A1) in view of Kurtz (US 20160033757 A1) and in further view of McDonald (US 20150070749 A1)
Regarding claims 1-5, 7-12, and 14, appellant/s argue,
In regard to the features “classifying a plurality of digital micro-mirror devices (DMDs) into a first group and a second group...'” and “assembling one of following sets into the projection apparatus...” recited sin claims 1 and 8, in the Final Office Action dated on September 30, 2019 and in the Advisory Action dated on December 13, 2019, the Office asserted that the combination of Kojima, Kurtz and McDonald disclose those features of claims 1 and 8. However, the cited combination of Kojima, Kurtz and McDonald merely provides a design or a concept of how a projection display device comprising a digital micro mirror device (DMD) element can operate with different sizes of aperture stop. None of Kojima, Kurtz and McDonald discloses how a projection apparatus is manufactured when there are different groups of DMDs or different classes of light valves to be determined so as to be assembled with an aperture stop of a corresponding size into the projection apparatus, so that the resulting projection apparatus can be insured to provide a high image contrast even if there are production tolerances among the components used. Thus, the cited combination of Kojima, Kurtz and McDonald fails to disclose at least the technical steps of “classifying a plurality of digital micro-mirror devices (DMDs) into a first group and a second group...” and “assembling one of following sets into the projection apparatus...” as recited in claims 1 and 8, and the rejection reasons do not satisfy the above requirement of “articulate a finding that the prior art included each element claimed” in MPEP § 2143.I.A.1.  (Appeal Brief, p. 8-9)
Examiner respectfully disagrees.  First, claims 1 and 8 do not claim “how a projection apparatus is manufactured when there are different groups of DMDs or different classes of light valves to be determined so as to be assembled with an aperture stop of a corresponding size into the projection apparatus, so that the resulting projection apparatus can be insured to provide a high image contrast even if there are production tolerances among the components used.”
Kojima teaches having a DMD (2) installed in a projection device (Fig. 1; [0027]).  DMD devices are classified into two different groups by their sizes (Fig. 4; [0041]).  Kojima also teaches changing the aperture size to block diffracted lights from the DMD to increase contrast ([0047]).  On the other hand, Kurtz also sorting or classifying the DMD devices, i.e., light valves based on diffraction characteristics from experimental measurements ([0052]-[0054]).  Furthermore, Kurtz specifically teaches putting together the DMD (70, 150r/g/b) and aperture stop (85, 180) in a projection system (Fig. 1, 2, and 3b).  Kurtz then teaches choosing the aperture size to prioritize collection efficiency or contrast with respect to the measured diffraction characteristics of the sorted DMD devices ([0050], [0055]).  Lastly, Kurtz and Kojima are publications of patent applications which are later issued as U.S. Patents US 9,915,820 B2 and US 8,714,752 B2, respectively; hence Kurtz and Kojima teach how to make and use projectors optimized for modulator diffraction effects.

Appellant/s further argue
In regard to the features “wherein off-state brightness of the first group is less than off-state brightness of the second group, and a light blocking area of the first aperture stop is less than a light blocking area of the second aperture stop” as recited in claims 1 and 8, in the Final Office Action dated on September 30, 2019 and in the Advisory Action dated on December 13, 2019, the Office cited Fig. 7c and paragraphs [0037, 0039, 0043, 0048, 0055, 0058] of Kurtz to disclose those features and asserted that Kurtz teaches matching a DMD with aperture stop where off-state brightness is optimized for contrast and efficiency. However, as discussed in the above, the cited combination of Kojima, Kurtz and McDonald does not teach to classify a plurality of DMDs into a first group of DMD and a second group of DMD and Kurtz in Fig. 7c and the related paragraphs only discloses a relationship between the OFF-state contrast of the DMD and the size of the aperture/light blocking area of the aperture stop, but not a relationship between the brightness/light collection efficiency of the DMD and the size of the aperture/light blocking area of the aperture stop when the device in the OFF-state. Therefore, it is deemed that Kurtz does not teach to classify a plurality of DMDs into a first group of DMD and a second group of DMD according to the off-state brightness of the DMDS. 
Since Kurtz does not teach the first group of DMD and the second group of DMD, it is further deemed that Kurtz also does not teach that off-state brightness of the first group of DMD is less than off-state brightness of the second group of DMD, and a light blocking area of a first aperture stop corresponding to the first group of DMD is less than a light blocking area of a second aperture stop corresponding to the second group of DMD. Accordingly, it is proper to submit that the cited combination fails to render the features “wherein off-state brightness of the first group is less than off-state brightness of the second group, and a light blocking area of the first aperture stop is less than a light blocking area of the second aperture stop” as recited in claims 1 and 8 obvious, as required by MPEP § 2143.  (Appeal Brief, p. 10).
Examiner respectfully disagrees.  Off-state brightness refers to the amount of light passing through the aperture during the off-state of the DMD.  As a matter of facts, low contrast is the result of high off-state brightness, where unwanted high order diffracted light of the off-light passing through the aperture causing low contrast in the projected image.  Ideally in a world without diffraction, no off-light should pass through the aperture and only on-light passes through the aperture creating an ideal image with perfect contrast level as intended.  Diffraction causes the high order diffracted light of the off-light to pass through the aperture reducing contrast; hence low contrast is synonymous with high brightness in the off-state.  As shown in Fig. 7c of Kurtz, in order obtain higher contrast the aperture has to be smaller (higher F/# or more light blocking area) to block unwanted high order diffracted light of the off-light.
Kojima teaches in Fig. 4 that DMDs with 13.7µm pixel spacing has smaller diffraction angle pitch than DMDs with 7.6µm pixel spacing; hence it follows that DMDs with smaller diffraction angle pitch (13.7µm) has less light entering the aperture (of the same size) than DMDs with larger diffraction angle pitch (7.6µm) in the off-state.  In other words, given the same aperture size, 13.7µm DMDs has lower off-state brightness than 7.6µm DMDs and 13.7µm DMDs has higher contrast than 7.6µm DMDs.
On the other hand, Kurtz teaches experimentally measure and sort DMDs by diffraction characteristics ([0052]-[0054]) and match the aperture size to the DMSs depending on whether collection efficiency or image contrast has greater priority ([0050], [0055]).
Kojima as modified by Kurtz would results in matching a larger aperture (smaller light blocking area) with smaller diffraction angle pitch DMDs (13.7µm, lower off state brightness) and vice versa in order to maintain the same contrast priority.
 
	With respect to claims 3 and 10, appellant/s argue,
In regard to the features “wherein the DMDs are classified by an optical jig, and the optical jig comprises a lens with a constant aperture to project light from each of the DMDs onto an image plane” recited in claims 3 and 10, in page 7 of the Final Office Action dated on September 30, 2019, the Office asserted that Kurtz teaches the light efficiency and contrast levels, which depend on the light diffracted from the micro-mirrors, being experimentally determined, i.e., measured and classified for aperture optimization where a lens with a constant aperture for the illumination light is used for measurements ([0037], [0043], [0055], [0057]-[0062]). However, the claimed features of claims 3 and 10 specifically require the DMDs to be classified by using an optical jig comprising a lens with a constant aperture to project light from different DMDs onto an image plane rather than measuring the light collection efficiency of a light having a constant intensity as it passes through a plurality of DMDs with different aperture sizes, as taught by Kurtz. Therefore, it is submitted that Kurtz does not teach classifying the DMD element by using an optical jig as claimed in claims 3 and 10.  (Appeal Brief, p. 11)
Examiner respectfully disagrees.  Claims 3 and 10 are interpreted as having constant aperture for measuring off-state brightness between DMDs.  In other words, the same aperture size is maintained between DMDs for a particular measurement.  Claims 3 and 10 are not interpreted as the DMDs being measured by using only one aperture size.  It would be irrational to compare the off-state brightness of DMDs where the DMDs are not measured under the same condition/s (e.g., aperture size).  Kurtz teaches that each DMD is measured for different aperture sizes (Fig. 7a-7e; [0037]-[0058]).  It is understood by a person of ordinary skills in the art at the time of the invention that the same aperture settings would be maintained for all testing and measuring of all DMDs for the purpose of comparing and sorting the DMDs by diffraction characteristics.

Claim 17 being rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US 20160033757 A1) in view of Kojima (US 20130038846 A1).
Regarding claim 17 appellant/s argue,
In regard to the features “wherein each class of the light valve corresponds to a different brightness range, and a class of the light valve corresponding to a brightness range having greater brightness corresponds to an aperture stop having a smaller aperture” recited in claim 17, in page 9 of the Final Office Action dated on September 30, 2019, the Office asserted that Kurtz in view of Kojima would render the features of claim 17 obvious. However, Kurtz in paragraphs [0037] and [0043] specifically teaches that the light collection efficiency (left handed efficiency 270) to the collection aperture 85 when the device is in the ON-state increases as the f-number decreases, as shown in Fig. 7b; and the OFF-state contrast for leakage of light (left handed contrast 280) into the collection aperture 85 when the device is in the OFF-state increases as the f-number increases, as shown in Fig. 7c. That is, Kurtz teaches that larger aperture size corresponds to better ON-state efficiency (brightness) but poorer OFF-state contrast, and smaller aperture size corresponds to poorer ON-state efficiency but better OFF-state contras. Apparently, Kurtz teaches differently from both the claimed feature “a class of the light valve corresponding to a brightness range having greater brightness corresponds to an aperture stop having a smaller aperture” and the teachings of Kojima. Therefore, it would not have been obvious for the one skilled in the art to modify the teachings of Kurtz with the teachings of Kojima to arrive at the claimed feature of claim 17.  (Appeal Brief, p. 12-13)
Examiner respectfully disagrees.  Kurtz teaches experimentally measure and sort DMDs by diffraction characteristics ([0052]-[0054]) and match the aperture size to the DMSs depending on whether collection efficiency or image contrast has greater priority ([0050], [0055]).
On the other hand, Kojima teaches in Fig. 4 that DMDs with 13.7µm pixel spacing has smaller diffraction angle pitch than DMDs with 7.6µm pixel spacing; hence it follows that DMDs with smaller diffraction angle pitch (13.7µm) has less light entering the aperture (of the same size) than DMDs with larger diffraction angle pitch (7.6µm) in the off-state.  In other words, given the same aperture size, 13.7µm DMDs has lower off-state brightness than 7.6µm DMDs and 13.7µm DMDs has higher contrast than 7.6µm DMDs.  Kojima also teaches in order to obtain higher contrast and reduce the amount of incident diffracted light a smaller aperture or higher F/# is needed ([0047]).
Kurtz as modified Kojima by would results in matching a smaller aperture with larger diffraction angle pitch DMDs (7.6µm, higher off state brightness) and vice versa in order to maintain the same contrast priority.

For the above reasons, it is believed that the rejections of claims 1-20 should be sustained.

Respectfully submitted,
/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        
Conferees:
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882                                                                                                                                                                                                        /MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.